DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to Applicant’s Amendment filed on 06/23/2022, claims 1, 9, and 17 per the Applicant’s request. Claims 1-20 are currently pending in the application.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.
Specifically, Applicant argued from the second to last paragraph on page 7 through the last paragraph on page 9 of the REMARKS that independent claims 1, 9, and 17 should be patentable in view of the newly amended limitations. The Examiner respectfully disagreed. As indicated above, the newly found prior art reads on the newly amended limitations. Therefore, the Examiner maintains the rejections of independent claims 1, 9, and 17.
As to the dependent claims, Applicant argued in the first two paragraphs on page 10 of the REMARKS that they should be allowable by virtue of the dependency from their respective base claim(s) for the same reasons regarding amended claim 1. The Examiner respectfully disagreed. For the reasons discussed above, the Examiner maintains the rejections of independent claims 1, 9, and 17 as well as for their respective dependent claims.
Applicant further argued in the first paragraph on page 10 of the REMARKS that the cited references fail to teach or suggest “wherein the instruction further cause the microprocessor to add a column to a database table of the first database to track the one or more transaction identifiers” as provided in claim 6. The Examiner respectfully disagreed. This limitation in claim 6 is recited as a high level and does not require anything other than “adding a column to a database table to track the one or more transaction identifiers”. GEGARD (i.e., the cited reference) clearly teach at Col 6 “an additional column is added to track the record identifier” and thus the Examiner asserts that it reads on this limitation. The Examiner also notes that it doesn’t matter what types of record or database it is performed on since it is not required by the claim. Therefore, the Examiner maintains the rejection of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanovsky et al. (U.S. PGPUB No. 2014/0149346 A1, hereinafter “Yanovsky”) in view of Pople et al. (U.S. PGPUB No. 2021/0365440 A1, hereinafter “Pople”), and further in view of Bomfim et al. (U.S. PGPUB No. 2004/0107381 A1, hereinafter “Bomfim”).

Regarding claim 1, Yanovsky teaches a system comprising: 
a microprocessor (Yanovsky Fig. 2, Proxy server processor); and 
a computer readable medium (Yanovsky Fig. 2, Proxy server memory), coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor, cause the microprocessor to: 
initiate a poll of a first database, wherein the poll of the first database is to identify if any transactions have occurred since a previous poll (Yanovsky ¶0034, i.e., “a new item is received by the queue”); 
receive information, based on the poll of the first database, wherein the received information identifies one or more transaction identifiers (Yanovsky ¶0034, i.e., “It is received with the transaction number, part number and a serial node/queue number”).
Yanovsky fails to explicitly teach identify a missing transaction identifier based on a contagious list of transaction identifiers; and 
in response to identifying the missing transaction identifier, storing the missing transaction identifier in a list of missing transaction identifiers for use in a later poll of the first database.
However, in the same field of endeavor, Pople teaches identify a missing transaction identifier based on a contagious list of transaction identifiers (Pople ¶0057, i.e., lost transaction during a particular polling window); and 
in response to identifying the missing transaction identifier, storing the missing transaction identifier in a list of missing transaction identifiers for use in a later poll of the first database (Pople ¶0057, attempting to resolve the lost transactions during the later polling window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanovsky by incorporating the teachings of Pople. The motivation would be to monitor and resolve lost transactions during a distributed transaction cleanup process (Pople ¶0057).
Yanovsky as modified by Pople and Bomfim fails to explicitly teaches wherein the contagious list of transaction identifiers includes a numerically ordered list of transaction identifiers. However, in the same field of endeavor, Bomfim teaches the contagious list of transaction identifiers includes a numerically ordered list of transaction identifiers (Bomfim ¶0076, i.e., missing transactions are identified from the list of newly arrived transactions by their respective sequence numbers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanovsky and Pople by incorporating the teachings of Bomfim. The motivation would be to check gaps in processed transactions and therefore picking up missing transactions (Bomfim ¶0075).

As to claim 2, Yanovsky as modified by Pople and Bomfim also teaches the system of claim 1, wherein the instructions further cause the microprocessor to: 
determine if the missing transaction identifier is identified in the later poll of the first database (Pople ¶¶0092-0093); and 
in response to determining that the missing transaction identifier is identified in the later poll of the first database, removing the missing transaction identifier from the list of missing transaction identifiers (Pople ¶0093, the identified lost transaction is resolved, thus removing the corresponding transaction identifier from the list of missing transaction identifiers).

As to claim 3, Yanovsky as modified by Pople and Bomfim also teaches the system of claim 2, wherein the later poll is one of: 
a separate poll specifically for the missing transaction identifier; or 
a poll that is for both new changed records and the missing transaction identifier (Pople ¶0057, i.e., periodic polling).

As to claim 4, Yanovsky as modified by Pople and Bomfim also teaches the system of claim 1, wherein the instructions further cause the microprocessor to: 
determine, based on a defined time period, that a transaction associated with the missing transaction identifier was not committed (Pople ¶0092, i.e., expired transaction without being completed); and 
in response to determining that the transaction associated with the missing transaction identifier was not committed, remove the missing transaction identifier from the list of missing transaction identifiers (Pople ¶0094, i.e., rolling back the uncommitted transaction, thus removing the corresponding transaction identifier from the list of missing transaction identifiers).

As to claim 5, Yanovsky as modified by Pople and Bomfim also teaches the system of claim 4, wherein determining that the transaction associated with the missing transaction identifier is based on one of: 
a timestamp that is created when the missing transaction identifier is first identified; and 
a timestamp that is created when the missing transaction identifier is first created (Pople ¶0058, i.e., the timestamp associated with an ATR entry).

As to claim 7, Yanovsky as modified by Pople and Bomfim also teaches the system of claim 1, wherein the received one or more transaction identifiers are for one or more committed transactions (Pople ¶0023, i.e., transactions with “committed” state). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanovsky by incorporating the teachings of Pople. The motivation would be to monitor and resolve lost transactions during a distributed transaction cleanup process (Pople ¶0057).

As to claim 8, Yanovsky as modified by Pople and Bomfim also teaches the system of claim 1, wherein the missing transaction identifier is for a transaction that has been received, but not committed (Pople ¶0023, i.e., transactions with “pending” state). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanovsky by incorporating the teachings of Pople. The motivation would be to monitor and resolve lost transactions during a distributed transaction cleanup process (Pople ¶0057).

Claim 9 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 10 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 11 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 13 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 20 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanovsky in view of Pople and Bomfim, and further in view of  REGARD (U.S. PGPUB No. 2020/0110775 A1).

As to claim 6, Yanovsky as modified by Pople and Bomfim teaches the system of claim 1 but fails to explicitly teach wherein the instructions further cause the microprocessor to: 
add a column to a database table of the first database to track the one or more transaction identifiers.
However, REGARD teaches add a column to a database table of the first database to track the one or more transaction identifiers (REGARD Col 6, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanovsky, Pople, and Bomfim by incorporating the teachings of REGARD. The motivation would be to use the additional column to indicate a relationship for the row (REGARD Col 6, first paragraph).

Claim 14 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157